FILED: KINGS COUNTY CLERK 10/29/2019 04:34 PM                                                                                                                                    INDEX NO. 510586/2019
        CaseNO.
NYSCEF DOC.  1:19-cv-02521-JBW-RER
                12                                                      Document 38-8 Filed 12/27/19 PageRECEIVED
                                                                                                          1 of 8 PageID #: 650
                                                                                                                   NYSCEF:  10/29/2019




               SUPREME                    COURT              OF THE            STATE             OF      NEW YORK
               COUNTY                    OF KINGS
               -----
                                                                   -----------------------------X
               911     REALTY                 CORP.,                                                                                                       Index          No:       510586/2019



                                                Plaintiff,


                                                               -against-                                                                                  AFFIRMATION                             IN

                                                                                                                                                           SUPPORT




               ARIHAY                KAIKOV                  and
               AERE            MANAGEMENT                             CORP.


                                               Defendants
               ___________                                                    --------------------X
                               Dustin         Bowman,               Esq.,      an attorney               duly     admitted             to practice         law        before        the     Courts       of the


               State      of New             York,       hereby          affirms           the   truth      of the         following          under       the       penalty         of perjury,


               pursuant             to    CPLR         § 2106:


                               1.              I am a Partner                 of    Shiryak,           Bowman,               Anderson,            Gill    and       Kadochnikov                   LLP,       the


               attorneys            of record         for     Defendants             Arihay          Kaikov          and     A&E.R.E.             Management                    Corp.     (hereinafter


                                                                             Defendants"
               collectively               referred      to as "the                                     of "Defendants")                  and      as such,          I am fully            familiar       with         all


                                                                                                                                                                                               Defendants'
               the     facts        and     circumstances                 set forth          in this      affirmation,                which       is made           in support            of


               instant         amended               motion         to dismiss.


                                                             PROCEDURAL                             AND         FACTUAL                  BACKGROUND


                               2.              On or about               May         13,     2019,       Plaintiff           filed     a Summons                and       Complaint              regarding            an


               alleged         ownership               interest         in the       property            known         as 844          Herkimer           Street,         Brooklyn,              NY      11233


                                                              Property"
               (hereinafter                "Subject                                or "Subject              Premises").               See     Exhibit          A    for    Plaintiff's           Summons


               and       Complaint              and     Notice          of    Pendency;               See     also     Exhibit          B for      Affidavits              of    Service.


                               3.              However,              at the        time      that     Plaintiff            alleged      service          was       effectuated             on Arihay



               Kaikov,          presumably                   pursuant          to CPLR              section       308(1)             or CPLR         section          308(2),           Kaikov         was      not




                                                                                                                                                                EXHIBIT 5
                                                                                                                     -2-

                                                                                                 1 of 8
FILED: KINGS COUNTY CLERK 10/29/2019 04:34 PM                                                                                                                                            INDEX NO. 510586/2019
        CaseNO.
NYSCEF DOC.  1:19-cv-02521-JBW-RER
                12                                                      Document 38-8 Filed 12/27/19 PageRECEIVED
                                                                                                          2 of 8 PageID #: 651
                                                                                                                   NYSCEF:  10/29/2019




               living      at the        address        where             service          was       allegedly              effectuated,                 nor     had        he stayed           at the        address


               where       service           was     allegedly               effectuated.               In    fact,        Kaikov          was          staying         at 204         Centre           Island      Road,


               Oyster        Bay,        NY        11771,         which            is Kaikov's               second            residence            when             he was          residing        full-time            in


               Florida.           See Exhibit          D for            New         York         and     Florida            utilities          bills.        The       address         where        service             was



               allegedly           effectuated              was      where            Defendant's                 mother            resides-not                      Defendant.               See Exhibit            E.


                             4.              Interestingly,                  identical           litigation           had        already           been          commenced                    against         Defendants



               by    Plaintiff,          through        his       uncle,           on    or about            April         29,     2019,         in the          Eastern           District        of New           York.


               The       Summons              and     Complaint                    are   annexed             hereto            as Exhibit               C.


                             5.               As     such,        the     Court          must        dismiss           this       action         pursuant              to    CPLR         section           3211(a)(4)


               or CPLR             section         3211(a)(8)                or,     at a minimum,                    the       Court      must              order      a traverse             hearing.


                          BECAUSE                  THERE                IS     DUPLICATIVE                             FEDERAL                     LITIGATION,       PLAINTIFF'S
                     COMPLAINT                       MUST                 BE       DISMISSED                      PURSUANT                        TO CPLR      SECTION       3211(a)(4).


                             6.               Pursuant            to CPLR                § 3211(a)(4),                a court            has     broad           discretion             in determining


               whether            an action          should          be dismissed                    based        upon           another          pending              action         where        there         is a


               substantial           identity         of the         parties,            the     two      actions           are     sufficiently                 similar,          and    the      relief        sought        is



               substantially              the      same.      It is not             necessary             that       the       precise         legal         theories          presented            in the        first


               action       also      be presented                in the           second           action        long         as the      relief            ... is the       same       or substantially                  the


               same.       JP      Morgan            Chase          Bank,           National            Association                 v. Luxama,                   172        A.D.3d        1341          (2d      Dep't



               2019)       (internal            citations           and      quotations                omitted).            Additionally,                      while        a complete             identity          of


               parties       is not       a necessity               for      dismissal              under        CPLR            3211(a)(4),                   there        must       at least         be a


               substantial            identity        of parties.              JP        Morgan              Chase          Bank,        National               Association               v. Luxama,                172


               A.D.3d             1341     (2d      Dep't         2019)            (internal         citations             and      quotations                 omitted).


                              7.              In DAIJ             Inc.       v. Roth,           85 A.D.3d                  959     (2nd        Dep't,           2011),          the    Second            Department



               providently               exercised           this        discretion            in      granting            the    defendant's                   motion          to dismiss              the      complaint




                                                                                                                         -3-

                                                                                                 2 of 8
FILED: KINGS COUNTY CLERK 10/29/2019 04:34 PM                                                                                                                                                       INDEX NO. 510586/2019
        CaseNO.
NYSCEF DOC.  1:19-cv-02521-JBW-RER
                12                                                             Document 38-8 Filed 12/27/19 PageRECEIVED
                                                                                                                 3 of 8 PageID #: 652
                                                                                                                          NYSCEF:  10/29/2019




              pursuant               to CPLR               §3211(a)(4)                     upon         finding             that       an action          commenced                   in the         Supreme             Court           and


              an action              pending               in the        Civil          Court           of the         City        of New           York         arose        from       the        same       subject          matter


              and       alleged            wrongs,            and         involved                 substantial                identity        of the         parties          and      similarity             of the       claims.


              Id.     In DAIJ               Inc.,      the        Second               Department                   noted          that,     pursuant            to CPLR              §3211(a)(4),                a court            has


              broad         discretion                in     determining                      whether            an action                should      be dismissed                   based           upon      the     existence


               of     another            pending             action         involving                  substantially                   identical           parties,        and       sufficiently               simihr



               actions          and        relief.         See Id


                              8.                  Here,        the        action           that        the     Plaintiff            commenced                 in the          Eastern          District         encompasses


               the     Plaintiff's                causes          of     action            and      prayer            for     relief       in this        instant         action.        Compare               Exhibit           A


               with      Exhibit             C. Moreover,                        the       instant           action         should          be dismissed                  pursuant           to CPLR              section



               3211(a)(4)                  because           the        alleged            wrongs,              identity            of the     parties           and      prayer         for        relief     are nearly


               identical.             Compare                Exhibits               A      and       C. For           example,              both      actions          allege         that     Chalamo               Kaikov              and



               Arhay         Kaikov               opened               a joint         corporation,                   911       Realty         Corp.,         for      investment               properties             and       joint


               expenses.                 Compare              Exhibits                 A    with        C. Additionally,                      both        actions          include           fact      patterns



               specifically                 listing         the        Subject             Property             as an investment                      property             of the        corporation.                Compare


               Exhibits              A     with       C.


                                9.                  Furthermore,                    although                 complete              identity          of the         parties         is not      a necessity               for


               dismissal              under           CPLR§               3211(a)(4),                   it is important                    to note        that      the    Plaintiff           is the        same        in both


               actions          and         is entirely                aware           that      the     same          issue         is being         litigated           in two         different             courts.          In



               essence,              the     Plaintiff            is misappropriating                               its     corporate              form      to litigate             an alleged              wrongdoing                  that


               the     Plaintiff             is already                litigating              in his         individual               capacity           in Federal             Court.         Compare              Exhibits              A


               and      C. To            allow        this        action          to continue                  in     Supreme               Court         is against           the     interests             of justice.




                                                                                                                                    -4-

                                                                                                             3 of 8
FILED: KINGS COUNTY CLERK 10/29/2019 04:34 PM                                                                                                                                                 INDEX NO. 510586/2019
        CaseNO.
NYSCEF DOC.  1:19-cv-02521-JBW-RER
                12                                                        Document 38-8 Filed 12/27/19 PageRECEIVED
                                                                                                            4 of 8 PageID #: 653
                                                                                                                     NYSCEF:  10/29/2019




                              10.            Thus,           as the        Court       has      broad           discretion                in determining                      whether              an action            should


               be dismissed                 based         the     existence            of another               pending              action         involving                 substantial                 identity          of the



               parties,       sufficiently                similar          actions        and        relief,       it would                be entirely                appropriate                 for     the     Court        to


               dismiss        the      complaint                 in the      instant       action          pursuant                 to    CPLR            §3211(a)(4).                  See,        e.g.,        JP    Morgan


               Chase         Bank,       National                Association             v. Luxama,                   172       A.D.3d              1341         (2d         Dep't       2019).


                              11.             It should             also       be noted          that      the        parties            in this      lawsuit             were         involved              in similar


               litigation          under          Index         Number             509105/2019.                   See       Exhibit               F. In that            case,         the     Hon.          Debra           Silber


               dismissed             Plaintiff's             complaint              pursuant            to CPLR                section             3211(a)(4).                 See      Exhibit             G.    A    similar


               order        must      be made              in this         case.


                PLAINTIFF'S                        COMPLAINT                           MUST             BE        DISMISSED                          PURSUANT                          TO CPLR                    SECTION
                                                                                                               3211(a)(8).


                              12.             CPLR              section        3211(a)(8)               provides:               "A        party       may         move           for     judgment                 dismissing


               one     or more           causes           of     action        asserted          against           him         on the            ground           that:        ...    the     court         has       not


                                                                                     defendant."
               jurisdiction             of the        person            of the                                   C.P.L.R.                 § 3211(a)(8)                  (McKinney                   2019).


                              13.             It is undisputed                     now     that        "'[t]he          court            does      not      have          personal            jurisdiction                  over       a


                                                                                                                                                                 process.'"
               defendant             when          a plaintiff             fails     to properly                effectuate                service          of                               Deutsche              Bank


               National             Trust       Company,                etc.       v. Patrick,            173      A.D.3d                 973,      975         (2d     Dep't          2019)            (quoting


                Washington               Mut.        Bank          v. Murphy,             127         A.D.3d            1167,             1173       (2d        Dep't          2015)).


                              14.             While             a process            server's          affidavits              of        service         constitute              prima            facie      evidence                that


               a party        was       validly           served        ; See Bank              of    N    Y. v. Segui,                   68 A.D.3d                   908,      909         (2d    Dep't          2009),           US


               Consults             v. APG,          Inc.,        82 A.D.3d              753,        753        (2d     Dep't             2011),         Bank           of New           York           v. Samuels,                107


               A.D.3d          653,         653     (2d         Dep't       2013);        a sworn              denial          of        service         alleging             specific            facts      to rebut           the



                statements             of the        process            server's         affidavits              may        rebut           the     prima             facie      evidence               of the         process



                server's        affidavits,               See      Simonds             v. Grobman,                    277       A.D.2d             369,         369       (2d        Dep't        2000).




                                                                                                                         -5-

                                                                                                 4 of 8
FILED: KINGS COUNTY CLERK 10/29/2019 04:34 PM                                                                                                                                            INDEX NO. 510586/2019
        CaseNO.
NYSCEF DOC.  1:19-cv-02521-JBW-RER
                12                                                          Document 38-8 Filed 12/27/19 PageRECEIVED
                                                                                                              5 of 8 PageID #: 654
                                                                                                                       NYSCEF:  10/29/2019




                                15.                In this      case,          it appears           that      Plaintiff           alleges         service         was       effectuated                 pursuant          to


               CPLR            section          308(1).            In the       interest           of thoroughness,                     Defendant               also      rebuts         any       potential           claim


               that     service             was       effectuated               pursuant           to CPLR                section         308(2).


                                16.                Preliminarily,                 as evidenced                 by      Kaikov's             driver's         license            and    electric           bill,     his


               actual      place             of residence               in May            2019       was        Sunny         Isles        Beach,          Florida.           See     Exhibit            H    and      I. He



               was       not     a resident                of New           York.         While        Defendant                  was      in New           York          at the      time        service          was



               alleged;          See         Exhibit          J for      flight         details       evincing             he was           in New          York,          he was           not     staying          at, nor


               had      he visited              the        address        where           service          was        allegedly            effectuated.              In    fact,      the    property              where


               service          was         allegedly              effectuated              is where           Defendant's                  mother          resides-not                  Defendant.                 See


               Exhibit           E.


                                 17.               Notably,           the      parties          in this       case        were       engaged             in litigation             under          Index           Number


               509105/2019.                     See        Exhibit          F. In that            case,       Plaintiff           alleged         that     service          was       effectuated                 on May



               21,      2019,          by     delivering              a true         copy        to Defendant                Kaikov           personally.                 See      Exhibit          K.    However,                 as


               evidenced                by     Kaikov's               flight         receipts,        driver's            license,          and     electrical            bills,      he was            not       in New


               York        at the           time       service         was        allegedly           effectuated.                See       Exhibits           H,     I, and        J. Interestingly,                  the



               process           server            who       wrongly              alleged          service          in that         case     (509105/2019)                      is the       same         process


               server          alleging             that     service           was       effectuated             in this          case.      See       Exhibits           K     and    B for            comparison.


               The       tendency              on the          part      of this         alleged           process          server         to wrongly               allege         service          was       effectuated


               should           be considered                      in review            of the       service           alleged          in this        case.


                                 18.               Pursuant            to CPLR              308(1),           "[p]ersonal               service          upon        a natural           person           shall        be made


                                                                                                                                                                    served."
                ...   by       delivering              the    summons                  within        the      state       to the        person         to be


                                 19.               Defendant                flatly       rejects       that      he was           personally               served,         as alleged              by     Plaintiff.           See



               Exhibit           B.     Service              was      allegedly             effectuated               at a residence                that     Defendant                was         not     residing           in,




                                                                                                                            -6-

                                                                                                    5 of 8
FILED: KINGS COUNTY CLERK 10/29/2019 04:34 PM                                                                                                                                                         INDEX NO. 510586/2019
        CaseNO.
NYSCEF DOC.  1:19-cv-02521-JBW-RER
                12                                                            Document 38-8 Filed 12/27/19 PageRECEIVED
                                                                                                                6 of 8 PageID #: 655
                                                                                                                         NYSCEF:  10/29/2019




               nor     staying          at. Defendant                     does          not    own          this      property.            In fact,            in the           short      time        Defendant               was       in


               New         York,        he was           staying              at 204          Centre          Island          Road,         Oyster             Bay,          NY         11771.          See Exhibit              D     for


               utilities       bills.      Given          the        process             server's             disputed              affidavit           in the          previous             litigation           involving


               these       parties,        at a minimum,                          the      Court           should        grant         a traverse              hearing.


                              20.               As     mentioned,                   in the          interest          of thoroughness,                         Defendant                  also        disputes          that


               service        could        have          been           effectuated                 pursuant             to CPLR                308(2),           which              provides:


                              Personal                service             upon          a natural              person              shall        be      made             ...     by       delivering              the      summons
                              within            the     state        to       a person           of        suitable          age      and        discretion                at the          actual        place       of    business

                              dwelling                place        or      usual         place         of      abode          of     the     person               to    be       served          and      by      either        mailing
                              the       summons               to        the       person        to     be      served           at his          or    her      last       known             residence             or by         mailing
                              the       summons                 by        first     class        mail          to     the     person            to     be      served             at his         or    her      actual         place             of
                              business....


               CPLR          § 308(2)             (McKinney                       2019).


                              21.               For      one,        Arihay              Kaikov             was       a Florida            resident,               so service               effectuated             pursuant                to


               CPLR          section            308(2)          is certainly                  improper,               as the         address            where            service           was        allegedly

                                                                                                                                                                       abode."
               effectuated               was      not     Kaikov's                  "dwelling                place          or usual            place        or                          CPLR           § 308(2)


               (McKinney                 2019).


                              22.               Thus,         Defendant                    Arihay            Kaikov            could        not       possibly                 have       been        served        pursuant                to


               CPLR          section            308(2)          because              he was            a resident              of     Sunny            Isles       Beach,               Florida.         Id.


                              23.               Even          if it was             found           that     the      address           where           service                was      allegedly              effectuated             is


               indeed         his       usual         place        of     abode,           there       was          no      additional               mailing             as is required                 by      CPLR           section


               308(2).


                              24.                Further,            the       property              owner          of the          address            where            service           was         allegedly


               effectuated               was      not      authorized                    to accept             service          on      behalf          of Defendant.


                              25.                For     these            reasons,            the     Court           must         dismiss            this     case            pursuant            to CPLR           section



                3211(a)(8),              or,     at a minimum,                          the    Court          should           order        a traverse                  hearing.




                                                                                                                               -7-

                                                                                                      6 of 8
FILED: KINGS COUNTY CLERK 10/29/2019 04:34 PM                                                                                                                       INDEX NO. 510586/2019
        CaseNO.
NYSCEF DOC.  1:19-cv-02521-JBW-RER
                12                                           Document 38-8 Filed 12/27/19 PageRECEIVED
                                                                                               7 of 8 PageID #: 656
                                                                                                        NYSCEF:  10/29/2019




                          26.           One      prior    request       for     the    relief      requested                herein        has   been        made     of this    court;


               however,         the   prior     request      was      made       pursuant           to    CPLR              section       3211(a)(4),             whereas      this   request


               is pursuant        to CPLR          section        3211(a)(8).




                          WHEREFORE,                      the     undersigned             respectfully                 requests




                          a)      Pursuant        to     CPLR       3211      § (a)(8),          dismissing                 Plaintiff's         Complaint;           and


                          b)      Granting       such     other     and further         relief     that        this    Court       may     deem      just       and proper




               Dated:     October         29,    2019
               Kew      Gardens,        New       York



                                                                                 Yours,           etc.

                                                                                 SHIRYAK,  BOWMAN,                                        ANDERSON,                   GILL,       &
                                                                                 KADOCHNIKOV    LLP




                                                                                 Shiryak,           Bo                an,     Anderson,           Gill      &    Kadochnikov             LLP
                                                                                 By:      Dust                  owman,            Esq.
                                                                                 80-02           Kew       Gardens              Road,       Suite        600
                                                                                 Kew        Gardens,                  New      York,       11415
                                                                                 Tele:          (718)     263-6800
                                                                                 Fax:        (718)         520-9401




                                                                                                         -8-

                                                                                  7 of 8
FILED: KINGS COUNTY CLERK 10/29/2019 04:34 PM                                                                                                    INDEX NO. 510586/2019
        CaseNO.
NYSCEF DOC.  1:19-cv-02521-JBW-RER
                12                                             Document 38-8 Filed 12/27/19 PageRECEIVED
                                                                                                 8 of 8 PageID #: 657
                                                                                                          NYSCEF:  10/29/2019




                                                                       ATTORNEY                CERTIFICATION


                             I, Dustin       Bowman,           Esq.,    hereby      certify,      under    penalty        of perjury,      and   as an officer         of the

               court,      that     to the   best    of my      knowledge,          information           and   belief,     formed       after   an inquiry

               reasonably           under     the    circumstances,          the    presentation          of the     papers     or the     contentions        herein     are
               not      frivolous      as defmed         in    22   NYCRR          Section      130-1.1(c).




               Dated:                    October        29,    2019
                                         Kew        Gardens,        New    York




                                                                                               owman,         Esq.




                                                                                                  -12-

                                                                                 8 of 8
